Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.

Claim Objections
Claims 1, 5, 6, 9, and 12 are objected to because of the following informalities:  
Claim 1, line 3, recites “ratios are” (i.e. plural) in line 3, however, it appears that a single ratio is claimed (i.e. castor oil : vitamin E : Eucalyptus oil : Lavender oil : Tea Tree oil : Thyme Oil). In view of the fact that a single ratio is claimed the following language is suggested for clarity: “A composition for treating human nails comprising: a combination of components exhibiting a synergistic ratio, wherein said ratio is 
In Claim 1, line 5, a space is needed in between “Tea Tree Oil” and “0.15-0.25”. Similarly, claims 9 and 12 also require a space.  
In claims 5 and 6, Latin plant names should appear in italics. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a viscous cream” in lines 1-2.  The term “viscous” is a relative term which renders the claim indefinite. The term “viscous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what viscosity is required for a cream to be considered “viscous”. For the purpose of applying art the limitation will be understood as “cream”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites values for Eucalyptus Oil, Lavender Oil, Tea Tree Oil, and Thyme Oil of 0.05.  However, claim 1, from which claim 3 depends, recites the ranges of Eucalyptus Oil 0.15-0.25, Lavender Oil 0.15-0.25, Tea Tree Oil 0.15-0.25, and Thyme Oil 0.15-0.25.  The value 0.05 is outside of the ranges of the independent claim, and therefore claim 3 does not include all the limitations of the claim upon which it depends.  Claim 11 which depends from claim 9, and claim 14 which depends from claim 12 have the same issue and also do not include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 7,368,135; 2008) in view of Biernot (US 2020/0222487) and McWerter et al. (US 2016/0243057) as evidenced by The Good Scents Company (<http://www.thegoodscentscompany.com/data/es1002862.html>). 
Anderson teaches herbal oil compositions for reducing pain comprising Castor Oil, Vitamin E, Eucalyptus, Lavender Oil, Tea Tree Oil, and Thyme Oil (e.g. abstract). Anderson exemplify a composition comprising: Castor oil at 19.4 vol %; vitamin E at 0.2 vol %; and a blend of essential oils at 2.6 vol %, which blend comprises tea tree oil at 30.8 vol %; eucalyptus oil at 15.4 vol %: lavender oil at 15.4 vol %; and red thyme oil at 3.8 vol % (e.g. column 3-4; claim 1). This is equivalent to a ratio of Castor oil 9: vitamin E 0.09: tea tree oil 0.37: eucalyptus oil 0.19: lavender oil 0.19: red thyme oil 0.05. 
Regarding Claim 1, Anderson does not teach amounts of vitamin E oil, tea tree oil, or thyme oil which are within the claimed ranges.  This is made up for by the teachings of Biernot and McWerter et al.
Biernot teaches all natural pain relief topical compositions (e.g. abstract). Biernot teaches an effective concentration of tea tree oil is 0.5-8%, which is equivalent to a ratio value of 0.2-3.7 using the same math as above.  
McWerter et al. teach topical skin compositions and methods for treating inflammation and pain (e.g. abstract; Claims 1 and 2). McWerter et al. teach that the compositions may comprise 0.1-1.5% thyme oil, and exemplify 0.6%, which is equivalent to a ratio value of 0.05-0.7 using the same math as above (e.g. paragraph 0038, 0220). McWerter et al. teach that the compositions may comprise 0.000025% to about 7.5% vitamin E, and exemplify 1%, which is equivalent to a ratio value of 0.00001-3.5 using the same math as above (e.g. paragraph 0036, 0220).
Regarding Claims 1-3, it would have been obvious to one of ordinary skill in the art at the time of filing to select the amounts of vitamin E oil, tea tree oil, or thyme oil taught by Biernot and McWerter et al. for use in the composition off Anderson. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as all of the compositions and ingredients are useful in topical pain reducing compositions. One of ordinary skill in the art would have been motivated to seek additional guidance on appropriate vitamin E oil, tea tree oil, and thyme oil concentrations because Anderson does not teach ranges and exemplifies only a single concentration for each ingredient.  In addition, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the amounts of vitamin E oil, tea tree oil, and thyme oil through routine experimentation to arrive at the claimed concentrations in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 4, Anderson teaches that the Eucalyptus oil is Eucalyptus globulus (e.g. column 4, lines 31-34), which has the CAS number 8000-48-4 as evidenced by The Good Scents Company (e.g. page 1).  
Regarding Claim 6, Anderson teaches that the Tea Tree oil is Melaleuca alterniflora (e.g. column 4, lines 28-30), which has the CAS number 68647-73-4 as evidenced by The Good Scents Company (e.g. page 4).  
Regarding Claim 7, Anderson teaches that the composition may be a cream (e.g. column 1, lines 24-30). McWerter et al. also teach that the composition is a cream or a gel (e.g. Claim 4). 
Regarding Claims 9-11, Anderson teaches that “[i]t is understood that various omissions or substitutions of equivalents are contemplated as circumstance may suggest or render expedient, but is intended to cover the application or implementation without departing from the spirit or scope of the claims of the present invention” (e.g. column 6, lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art to have removed ingredients resulting in a composition consisting of Castor Oil, Vitamin E Oil, Eucalyptus Oil, Lavender Oil, Tea Tree Oil and thyme oil. 
Regarding Claims 12-14, the claims include product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Anderson teach that the composition can be diluted with water to form a soaking bath (e.g. abstract; column 2, lines 62-end). McWerter et al. teach the inclusion of water and surfactants (i.e. soap base) (e.g. paragraphs 0039, 0066, 0068; Examples). As Anderson suggests a soak bath but does not provide directions for how to dilute the concentrate, one of ordinary skill in the art would have varied the concentrate and water concentrations through routine optimization to arrive at the claimed amounts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 7,368,135; 2008) in view of Biernot (US 2020/0222487) and McWerter et al. (US 2016/0243057) as evidenced by The Good Scents Company, as applied to claims 1-4, 6, 7, and 9-14  above, and further in view of McNutt (<http://www.kimberlymcnutt.com /Lavandin EssentialOil.html> 2013). 
Regarding Claims 1-4, 6, 7, and 9-14  the teachings of Anderson, Biernot, and McWerter et al. are described supra.  None teach that the lavender oil has the botanical name Lavandula intermerdia var Abrialis.  This is made up for by the teachings of McNutt. 
McNutt teaches Lavandin essential oil having the botanical name Lavandula intermerdia var Abrialis (e.g. page 1, column 3). McNutt teaches that the oil has analgesic and antiseptic properties and is often used to treat pain in the muscles (e.g. page 1, column 2). 
Regarding Claim 5, it would have been obvious to one of ordinary skill in the art to replace the lavender oil of Anderson with the Lavandula intermerdia var Abrialis oil of McNutt. Simple substitution of one known element for another to obtain predictable results is obvious. Anderson teaches the inclusion of Lavender oil in a composition for treating pain, and McNutt teaches that the Lavandula intermerdia var Abrialis oil has analgesic and antiseptic properties and is often used to treat pain in the muscles. One of ordinary skill in the art could have substituted one known element for another (i.e. the lavender oil of Anderson for the Abrialis oil of McNutt), and the results of the substitution would have been predictable as they similar plant oils useful for the same purpose. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 7,368,135; 2008) in view of Biernot (US 2020/0222487) and McWerter et al. (US 2016/0243057) as evidenced by The Good Scents Company, as applied to claims 1-4, 6, 7, and 9-14  above, and further in view of Li et al. (US 2022/0257646).
Regarding Claims 1-4, 6, 7, and 9-14 the teachings of Anderson, Biernot, and McWerter et al. are described supra.  None teach that the composition further includes undecylenic acid  This is made up for by the teachings of Li et al.
Li et al. teach compositions and methods for the treatment of a skin disease (e.g. abstract). Li et al. teach that the composition comprises anti-fungal compounds including undecylenic acid, tolnaftate, and tea tree oil (e.g. paragraph 0036). 
Regarding Claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing to include undecylenic acid and/or tolnaftate of Li et al. as anti-fungal compounds in the composition of Anderson, Biernot, and McWerter et al. Anderson teaches the inclusion of tea tree oil and teaches it antifungal properties.  McWerter et al. also teach the inclusion of antifungal agents in their compositions (e.g. paragraph 0065 and 0068). One of ordinary skill in the art would have predicted success as Anderson, Biernot, and McWerter et al. also teach topical skin preparations including anti-fungal agents, and one would have been motivated to provide additional anti-fungal activity to skin as taught by Li et al. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619